DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/11/2022 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/11/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Response to Arguments
Applicant’s arguments with respect to claim(s) 29-48 have been considered but are moot in view of newly found reference Chen.
Claim Objections
Claims 29-38 are objected to because of the following informalities:  claim 29 has been numbered twice and each of claims 30-38 has been improperly labeled as claims 29-37.  	Appropriate correction is required.  
 	For examination purpose, the second occurrence of claim 29 and all claims following the mis-numbered claim 29 to claim 37 have been treated as claims 30-38 to correspond to the previous claim set.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 29, 31-32, and 35-46 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2013/0194931 A1), hereinafter referred to as Lee, in view of Gosh et al. (US 10,462,675 B2), hereinafter referred to as Gosh, Li et al. (US 2010/0279724 A1), hereinafter referred to as Li, and Chen et al. (US 2016/0353452 A1, provisional application no. 62/166,544), hereinafter referred to as Chen.

	Regarding claim 29, Lee teaches a wireless transmit/receive unit (WTRU) (Lee - Fig. 1B; Paragraph [0008], note WTRU) comprising:
	a processor (Lee - Fig. 1B processor 118) configured to:
	determine that a transmission using a first RAT is to be received within at least an overlapping portion of the first set of resources and the second set of resources and within a portion of the first set of resources that does not overlap the second set of resources (Lee - Paragraph [0054], note WTRU may implement LTE; Paragraph [0171], note PRBs may be configured for a WTRU or UE-specific ePDCCH resource set via higher layer signaling, two WTRU or UE-specific ePDCCH resource sets may be overlapped partially or fully in PRB pairs; Paragraph [0355], note eNB may schedule and/or transmit ePDCCH in certain subframes or certain RBs based on how much the ePDCCH REs collide (determining overlapping resource sets); the collisions may be between the ePDCCH and other signals (see Paragraph [0351]));
	receive an indication of locations of cell specific reference signals (CRSs) associated with the LTE RAT, wherein at least a subset of the CRSs are located within the overlapping portion of the first set of resources and the second set of resources (Lee -  Paragraph [0421], note implicit indication of PDSCH (which may comprise ePDCCH, see Paragraph [0121]) demodulation information including at least one parameter that may be used to determine a location of resource elements on which PDSCH may/may not be transmitted, and at least one parameter indicating the location of CRS ports on which PDSCH may not be transmitted (i.e., CRS location mapped to resource elements));
	determine a set of resource elements (REs) that correspond to locations of the CRSs within the overlapping portion of the first set of resources and the second set of resources (Lee - Paragraph [0421], note implicit indication of PDSCH (which may comprise ePDCCH, see Paragraph [0121]) demodulation information including at least one parameter that may be used to determine a location of resource elements on which PDSCH may/may not be transmitted, and at least one parameter indicating the location of CRS ports on which PDSCH may not be transmitted (i.e., CRS location mapped to resource elements));
	receive a signal over at least the overlapping portion of the first set of resources and the second set of resources, wherein the signal comprises the transmission using the first RAT (Lee - Paragraph [0005], note receiving or monitoring ePDCCH or PDSCH; Paragraph [0175], note ePDCCH may be transmitted, WTRU or UE configured to receive ePDCCH);
	and decode the transmission that uses the first RAT from the signal (Lee - Paragraph [0138], note the WTRU or UE performs PDSCH (which may comprise ePDCCH, see Paragraph [0121]) decoding).
	Lee does not teach wherein the first RAT is a NR RAT, and the first set of resources associated with the NR RAT at least partially overlaps with a second set of resources associated with the LTE RAT.
	In an analogous art, Gosh teaches wherein the first RAT is a new radio (NR) RAT (Gosh - Col. 1 lines 40-42, note 5G, dynamically shared spectrum), and the first set of resources associated with the NR RAT at least partially overlaps with the second set of resources associated with the LTE RAT (Gosh - Fig. 2A; Col. 3 lines 42-58, note area 200 utilized by both 5G and LTE RATs, dynamic partitioning of the spectrum).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Gosh into Lee in order to improve spectrum efficiency by partitioning 5G and LTE channels within overlapping parts of the spectrum (Gosh - Col. 3 lines 4-33).
	The combination of Lee and Gosh does not teach wherein the processor configured to decode the transmission associated with the NR RAT is configured to limit decoding of the transmission to the portion of the first set of resources associated with the NR RAT that does not overlap the second set of resources associated with the LTE RAT, the transmission comprised in the signal received over at least the overlapping portion of the first set of resources and the second set of resources.
	In an analogous art, Li teaches wherein the processor is configured to limit decoding of the transmission to the portion of the first set of resources that does not overlap the second set of resources (Li - Fig. 4; Paragraph [0060], note each resource block can include a number of degrees of freedom (communication resource units, see Paragraph [0010]), the number of interfering transmitters (i.e., interference sources comprising two or more transmitting devices using the same degree of freedom within a resource block (overlapping), see Paragraph [0058]) is estimated, if the number of interfering transmitters does not exceed the threshold, the decoder can decode the message from the received signal in the selected degrees of freedom (i.e., selective decoding of resources not affected by interference); Paragraph [0063], note the determination of the number of interferers (and thus selective decoding) can be performed on a subset of resource blocks), the transmission comprised in the signal received over at least the overlapping portion of the first set of resources and the second set of resources (Li - Paragraph [0057], note the receiving device receives information which is decoded; Paragraph [0058], note interference/collision, two or more transmitting devices have chosen the same degree of freedom in at least one resource block).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Li into the combination of Lee and Gosh in order to mitigate interference and prevent collision in the communication network (Li - Paragraphs [0010] and [0057]).
	The combination of Lee, Gosh, and Li still does not teach the overlapping portion of the first set of resources and the second set of resources comprising the set of REs that correspond to locations of the CRSs.
	In an analogous art, Chen teaches the overlapping portion of the first set of resources and the second set of resources comprising the set of REs that correspond to locations of the CRSs (Chen - Paragraph [0088], provisional paragraphs [0044], [0047], and [0049], note the first data transmission and second data transmission may include at least one overlapping resource element, decoding at least one of the first data transmission or the second data transmission, the first data transmission and the second data transmission may include a first reference signal type and a second reference signal type, which may be the same, the first reference signal type and the second reference signal type may be a CRS).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Chen into the combination of Lee, Gosh, and Li in order to perform interference cancellation caused by overlapping resources prior to decoding (Chen - Paragraph [0049], provisional paragraph [0044]).

	Regarding claim 31, the combination of Lee, Gosh, Li, and Chen specifically Lee teaches wherein the processor is further configured to receive a radio resource control, RRC, message that indicates the set of REs thatPage 3 of 9 DOCKET NO.: I5GSYS_13009US02 PATENTApplication No.: Not yet assignedPreliminary Amendment - First Action Not Yet Receivedcorrespond to the locations of the CRSs within the overlapping portion of the first set of resources and the second set of resources (Lee - Paragraph [0112], note downlink control channels may be transmitted in the downlink control channel region such as PDCCH (which can be configured via RRC, see Paragraph [0147]), REG definition in downlink control channel region with CRS).

	Regarding claim 32, the combination of Lee, Gosh, Li, and Chen, specifically Lee teaches wherein the processor is further configured to receive an indication of one or more physical resource blocks (PRBs) that comprise the set of REs corresponding to the locations of the CRSs within the overlapping portion of the first set of resources and the second set of resources (Lee - Paragraph [0003], note configuration received via higher layer signaling, including one or more PRB sets for monitoring on the ePDCCH resource where the PRB sets may include a set of eCCEs that include eREGs (resource element groups, which may contain CRS, see Paragraph [0112])).

	Regarding claim 35, the combination of Lee, Gosh, Li, and Chen, specifically Lee teaches wherein the processor is further configured to:
	receive a physical downlink control channel (PDCCH) associated with the LTE RAT, wherein the PDCCH associated with the LTE RAT indicates the set of REs that correspond to the locations of the CRSs within the overlapping portion of the first set of resources and the second set of resources (Lee - Paragraph [0112], note various types of downlink control channels may be transmitted within the downlink control channel region, such as PDCCH, REG definition with CRS; Paragraph [0147], note a subset of a PRB may be configured for an ePDCCH transmission and the ePDCCH resources may be provided to a WTRU or UE using broadcast channel(s) and/or higher layer signaling); and
	wherein the determination of the set of REs that correspond to the locations of the CRSs within the overlapping portion of the first set of resources and the second set of resources is based on the PDCCH associated with the LTE RAT (Lee - Paragraph [0149], note ePDCCH resources may be informed to a WTRU or UE via broadcasting channels and/or RRC signaling, the subset of PRBs (comprising REs) may be informed to a WTRU or UE with dynamic indication in an implicit or explicit manner, an indication bit may be transmitted in the subframe and/or a DM-RS scrambling sequence may indicate which subset of PRBs configured for ePDCCH may be used).

	Regarding claim 36, the combination of Lee, Gosh, Li, and Chen teaches wherein the processor is further configured to:
	receive a physical downlink control channel (PDCCH) associated with the LTE RAT, wherein the PDCCH associated with the LTE RAT indicates a subset of resources within aPage 4 of 9DOCKET NO.: I5GSYS_13009US02 PATENTApplication No.: Not yet assigned Preliminary Amendment - First Action Not Yet Receivedportion of the first set of resources for receiving a second transmission using the NR RAT (Lee - Paragraph [0112], note various types of downlink control channels may be transmitted within the downlink control channel region, such as PDCCH; Paragraph [0163], note each ePDCCH resource set may include a non-overlapped PRB-pair);
	determine the subset of resources within the portion of the first set of resources for receiving the second transmission using the NR RAT (Lee - Paragraph [0163], note each ePDCCH resource set may include a non-overlapped PRB-pair (identified by a configuration received via higher layer signaling, see Paragraphs [0003] and [0149])); and
	receive the second transmission using the subset of resources within the portion of the first set of resources for receiving the second transmission using the NR RAT (Lee - Paragraph [0194], note eREG subset blocking may be used so that a subset of eREGs in an ePDCCH resource set may be blocked and not used, non-overlapped eREGs may be used between neighbor cells (for transmission purposes)).

	Regarding claim 37, the combination of Lee, Gosh, Li, and Chen teaches wherein the processor is further configured to:
	receive a physical downlink control channel (PDCCH) associated with the LTE RAT, wherein the PDCCH associated with the LTE RAT indicates a control channel associated with the NR RAT, the control channel associated with the NR RAT indicating a subset of resources within a portion of the first set of resources for receiving a second transmission using the NR RAT (Lee - Paragraph [0112], note various types of downlink control channels may be transmitted within the downlink control channel region, such as PDCCH, REG definition with CRS; Paragraph [0163], note each ePDCCH resource set may include a non-overlapped PRB-pair (subset of resources));
	determine the control channel associated with the NR RAT based on the PDCCH associated with the LTE RAT (Lee - Paragraph [0113], note Table 6 shows details of downlink control channel resource allocation (subframes corresponding to different channels));
	determine the subset of resources within the portion of the first set of resources based on the control channel associated with the NR RAT (Lee - Paragraph [0163], note each ePDCCH resource set may include a non-overlapped PRB-pair (identified by a configuration received via higher layer signaling, see Paragraphs [0003] and [0149])); and
	receive the second transmission using the subset of resources within the portion of the first set of resources (Lee - Paragraph [0194], note eREG subset blocking may be used so that a subset of eREGs in an ePDCCH resource set may be blocked and not used, non-overlapped eREGs may be used between neighbor cells (for transmission purposes)).

	Regarding claim 38, the combination of Lee, Gosh, Li, and Chen teaches wherein the processor is further configured to:
	receive a control channel associated with the NR RAT, wherein the control channel associated with the NR RAT comprises an indication of a format of a subframe associated with the LTE RAT (Lee - Paragraph [0112], note various types of downlink control channels may be transmitted within the downlink control channel region, such as PDCCH; Paragraph [0113], note Table 6 shows CFI (control format indicator) obtained from PCFICH, which indicates the number of OFDM symbols used for various subframe types);
	determine the value of the parameter based on the index and the dataset (Lee - Paragraph [0149], note ePDCCH resources may be informed to a WTRU or UE with an ePDCCH resource index (ERI));
	determine the format of subframe associated with the LTE RAT based on the value of the parameter (Lee - Paragraph [0113], note PCFICH, downlink control channel resource allocation according to subframe type);
	and Preliminary Amendment - First Action Not Yet Receivedwherein the determination of the set of REs that correspond to the locations of the CRSs within the overlapping portion of the first set of resources and the second set of resources is based on the format of the subframe (Lee - Paragraph [0149], note ePDCCH resources (subset of PRBs comprising REs) may be informed to a WTRU or UE via broadcasting channels and/or RRC signaling (indicating subframe type)).

	Regarding claim 39, the claim is interpreted and rejected for the same reason as claim 29, except the claim is written in a method claim format.

	Regarding claim 40, the claim is interpreted and rejected for the same reason as claim 36.
	Regarding claim 41, the claim is interpreted and rejected for the same reason as claim 37.
	Regarding claim 42, the claim is interpreted and rejected for the same reason as claim 38.

	Regarding claim 43, the combination of Lee, Gosh, Li, and Chen, specifically Lee teaches wherein the format of the subframe is associated with a plurality of parameters including one or more of a CRS format, a number of orthogonal Page 7 of 9 frequency-division multiplexing (OFDM) symbols used for a physical downlink control channel (PDCCH) (Lee - Paragraph [0113], note PCFICH may indicate the number of OFDM symbols used for downlink control channel), a subframe type (Lee - Paragraph [0113], note PCFICH, downlink control channel resource allocation according to subframe type), a number of PDCCHs, or a configuration of one or more LTE signals.

	Regarding claim 44, the combination of Lee, Gosh, Li, and Chen, specifically Lee teaches wherein the WTRU comprises a dataset comprising an index corresponding to a value of a parameter of the plurality of parameters (Lee - Paragraph [0149], note ePDCCH resources may be informed to a WTRU or UE with an ePDCCH resource index (ERI)), and the indication of the format of the subframe associated with the LTE RAT comprises the index (Lee - Paragraph [0149], note the ERI may be implicitly derived from a subframe index and/or SFN).

	Regarding claim 45, the combination of Lee, Gosh, Li, and Chen, specifically Lee teaches wherein the indication of the locations of the CRSs associated with the LTE RAT is received via radio resource control (RRC) signaling (Lee - Paragraph [0149], note ePDCCH resources may be informed to a WTRU or UE via RRC signaling).

	Regarding claim 46, the combination of Lee, Gosh, Li, and Chen, specifically Lee teaches wherein the indication of the locations of the CRSs associated with the LTE RAT is received via broadcasting (Lee - Paragraph [0149], note ePDCCH resources may be informed to a WTRU or UE via RRC signaling).

Claims 30 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Gosh, Li, and Chen as applied to claims 29 and 32 above, and further in view of Au et al. (US 2015/0188650 A1), hereinafter referred to as Au.

	Regarding claim 30, the combination of Lee, Gosh, Li, and Chen does not teach wherein the NR RAT and the LTE RAT share a common carrier.
	In an analogous art, Au teaches wherein the NR RAT and the LTE RAT share a common carrier (Au - Fig. 1; Paragraph [0039], note the intra-carrier coexistence mechanism allows coexistence of LTE and 5G systems in the same carrier).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Au into the combination of Lee, Gosh, Li, and Chen in order to balance latency and dynamic control signaling overhead to accommodate different traffic types (Au - Paragraph [0036]).

	Regarding claim 33, the combination of Lee, Gosh, Li, and Chen does not teach wherein the processor is further configured to: receive NR downlink control channel transmission, wherein the NR control channel transmission indicates that the transmission associated with the NR RAT is not to be received via one or more symbols used for a LTE physical downlink control channel.
	In an analogous art, Au teaches wherein the processor is further configured to:
	receive NR downlink control channel transmission, wherein the NR control channel transmission indicates that the transmission associated with the NR RAT is not to be received via one or more symbols used for a LTE physical downlink control channel (Au - Paragraph [0053], note 5G control channels may exist in the LTE partition of the system bandwidth, LTE system may need to avoid scheduling data or control in those resources, in order to allow the 5G terminals to acquire the 5G control channels; Paragraph [0054], note bandwidth partitioning information can be sent via broadcast control signaling (such that the LTE resources are not used)).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Au into the combination of Lee, Gosh, Li, and Chen for the same reason as claim 30 above.

Claims 34 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Gosh, Li, and Chen as applied to claim 29 above, and further in view of Novlan et al. (US 2016/0128084 A1), hereinafter referred to as Novlan.

	Regarding claim 34, the combination of Lee, Gosh, Li, and Chen does not teach wherein the transmission using the NR RAT is received in a multicast broadcast single frequency network (MBSFN) subframe associated with the LTE RAT.
	In an analogous art, Novlan teaches wherein the transmission using the NR RAT is received in a multicast broadcast single frequency network (MBSFN) subframe associated with the LTE RAT (Novlan - Paragraph [0031], note one or more eNBs may communicate with each other and with the UEs using 5G, LTE, LTE-A, etc.; Paragraph [0108], note utilizing subframes with a low RS overhead, such as MBSFN, NCT, and normal LTE subframes).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Novlan into the combination of Lee, Gosh, Li, and Chen in order to reduce transmission overhead, achieving efficient LTE operation and coexistence with transmissions from other radio access technologies (Novlan - Paragraphs [0076] and [0108]).

Claims 47-48 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Gosh, Li, and Chen as applied to claim 39 above, and further in view of Lee et al. (US 2015/0119056 A1), hereinafter referred to as Lee(2).

	Regarding claim 47, the combination of Lee, Gosh, Li, and Chen does not teach the method further comprising: receiving an indication of locations of synchronization signals associated with the LTE RAT, wherein at least a subset of the synchronization signals are located within the overlapping portion of the first set of resources and the second set of resources, wherein a set of resources that correspond to locations of the subset of the synchronization signals within the overlapping portion of the first set of resources and the second set of resources are ignored while performing the decoding of the transmission that uses the NR RAT from the signal.
	In an analogous art, Lee(2) teaches the method further comprising:
	receiving an indication of locations of synchronization signals associated with the LTE RAT (Lee(2) - Paragraph [0059], note additional information broadcasted through a synchronization channel, including synchronization channel indication information and time information (refer to Table 1); Paragraph [0088], note D2D control information including location information of a resource), wherein at least a subset of the synchronization signals are located within the overlapping portion of the first set of resources and the second set of resources (Lee(2) - Paragraph [0068], note overlapping synchronization signal (i.e., sharing a common resource)), wherein a set of resources that correspond to locations of the subset of the synchronization signals within the overlapping portion of the first set of resources and the second set of resources are ignored while performing the decoding of the transmission that uses the NR RAT from the signal (Lee(2) - Paragraph [0091], note the UE can omit a demodulation operation (decoding) of a control channel and a data channel; Paragraph [0095], note when messages collide (overlap of resources), the BS may release a resource such that only one message is demodulated (effectively ignoring one of the resources)).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Lee(2) into the combination of Lee, Gosh, Li, and Chen in order to maintain time-synchronized communication at cell boundaries (Lee(2) - Paragraph [0055]).

	Regarding claim 48, the combination of Lee, Gosh, Li, and Chen does not teach the method further comprising: receiving an indication of locations of control channel signals associated with the LTE RAT, wherein at least a subset of the control channel signals are located within the overlapping portion of the first set of resources and the second set of resources, wherein a set of resources that correspond to locations of the subset of the control channel signals within the overlapping portion of the first set of resources and the second set of resources are ignored while performing the decoding of the transmission that uses the NR RAT from the signal.
	In an analogous art, Lee(2) teaches the method further comprising:
	receiving an indication of locations of control channel signals associated with the LTE RAT (Lee(2) - Paragraph [0089], note the indicator channel may include location information of the control channel), wherein at least a subset of the control channel signals are located within the overlapping portion of the first set of resources and the second set of resources (Lee(2) - Paragraph [0092], note there may be overlap when allocating a data resource to a plurality of terminals), wherein a set of resources that correspond to locations of the subset of the control channel signals within the overlapping portion of the first set of resources and the second set of resources are ignored while performing the decoding of the transmission that uses the NR RAT from the signal (Lee(2) - Paragraph [0091], when it is indicated in the received indicator channel that there is no broadcasting D2D communication data, the UE omits a demodulation operation of a control channel and a data channel corresponding to location information that is included in the indicator channel; the omission of demodulation may be in response to a collision instead (see Paragraph [0095])).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Lee(2) into the combination of Lee, Gosh, Li, and Chen for the same reason as claim 47 above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Krishnamurthy (US 2012/0113961 A1) discloses PDCCH/PDSCH decoding and estimating noise variance on REs that overlap with neighbor cell CRS transmission.
	Sayana et al. (US 2013/0308572 A1) discloses PDSCH resource allocation overlapping with CRS.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAILOR C. HSU whose telephone number is (571)272-1729. The examiner can normally be reached Mon-Fri. 6:50 am - 3:10 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571)-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAILOR C. HSU/Patent Examiner, Art Unit 2461